 IBEW,LOCAL 480413International Brotherhood of ElectricalWorkers,Local 480,AFL-CIOandGulf Coast Buildingand Supply Company,Inc. Case 15-CC-302June 26, 1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn January 24, 1968, Trial Examiner Sydney S.Asher,Jr., issued his Decisionin the above-entitledproceeding,findingthatRespondent had engagedin certain unfair labor practices within the meaningof the NationalLaborRelationsAct, asamended,and recommending that it cease and desisttherefrom and take certain affirmative action, as setforthin the attached Trial Examiner'sDecision.Thereafter,Respondentfiledexceptions to theTrial Examiner'sDecision and asupporting brief,and the GeneralCounsel filed cross-exceptions anda brief in support thereof.Pursuant to the provisionsof Section 3(b) of theAct, the National LaborRelationsBoard hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulingsof the TrialExaminer made at the hearingand finds that noprejudicial error was committed.The rulings arehereby affirmed. The Boardhas considered theTrialExaminer'sDecision,the exceptions andbriefs,and the entire record in the case,and herebyadopts the findings,conclusions,and recommenda-tions of the Trial Examiner.'ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas its Order the Recom-mended Order of the TrialExaminerand herebyorders that Respondent,InternationalBrotherhoodof ElectricalWorkers, Local 480, AFL-CIO,its of-ficers,agents,and representatives,shall take the ac-tion set forthin the TrialExaminer'sRecom-mended Order.' In affirming the Trial Examiner's finding of an 8(b)(4)(B)violation, wedo not,in the circumstances of this case,rely on his conclusion thatevidence of Respondent's unlawful object was reflected in the fact thatRespondent's picketing did not conform to the standards set forth inSailor'sUnion of the Pacific, AFL (M«ue DryDockCompany),92 NLRB547, in that Respondent "did not seek permission from Gulf Coast (thegeneral contractor)to picket inside the Tracetown project closer to whereGulf Electric's employees were working."Member Fanning,inagreeing that Respondent violated Section8(b)(4)(i) and(ii)(B) of the Act, relies only on evidence that Respon-dent's pickets induced McCullough, an employee of a neutral employer, torefuse to cross the picket line. See his general views as expressed inInterna-tionalBrotherhood of Electrical Workers, Local Union No. II (GeneralTelephone Company of California),151 NLRB 1490, fn.4, andInterna-tionalBrotherhood of Electrical Workers,Local UnionNo. I I (L. G. ElectricContractors, Inc.),154NLRB766, 769.172 NLRB No. 64TRIAL EXAMINER'S DECISIONSYDNEY S.ASHER,JR., Trial Examiner:On March28, 1967, Gulf CoastBuildingand Supply Com-pany,Inc.,Mobile,Alabama, herein called GulfCoast, filedcharges against International Brother-hood of ElectricalWorkers,LocalNo. 480,AFL-CIO,Jackson,Mississippi,herein called theRespondent.Amended chargeswere filed on July25, 1967. On August 22, 1967, the General Coun-sel of theNational LaborRelations Board issued acomplaint against the Respondent alleging thatsince on orabout February 28, 1967,Respondenthas induced and encouragedemployees of GulfCoast,WoodMechanicalContractors,Delta SteelCompany,and other persons, to engage in strikes,and has threatenedGulf Coast, Wood MechanicalContractors,Delta SteelCompany, and other per-sons;and that an object of this conduct is to forceor requireGulf Coast, WoodMechanicalContrac-tors,Delta SteelCompany,and other persons tocease doing businesswith Gulf Electric Construc-tion Company, Inc., herein referred to as Gulf Elec-tric.It is allegedthat such conduct violates Section8(b)(4)(i)and (ii)(B) of the National Labor Rela-tionsAct, asamended(29 U.S.C. Sec. 151,et seq.),herein calledthe Act. Thereafter, the Respondentfiled an answer denying most of the material allega-tionsof the complaint.Pursuantto notice,a hearingwas held before meon October 9, 10, and 11, 1967, at Jackson,Missis-sippi.'All parties were represented and were af-forded an opportunity to participate fully in thehearing. Since theclose of the hearing all partieshave filed briefs, which have been duly considered.Upon the entire record inthis case, including myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BOARD'S JURISDICTIONGulf Coast Building and Supply Company,Inc., isan Alabama corporation with its principal officeand place of business in Mobile,Alabama, where itis engaged in commercial and residential construc-tion. It is the general contractor for the construc-tion of the Tracetown Shopping Center located inNatchez,Mississippi,herein called the Tracetownproject.During the 12-month period preceding Au-gust 22, 1967, Gulf Coast purchasedmaterialsvalued at more than $50,000, which were shippeddirectly to it at the Tracetown project from pointsoutside the State of Mississippi.At all materialtimes,Gulf Electric ConstructionCompany,Inc., a Florida corporation, herein calledGulfElectric,hasperformedwork at theTracetown project pursuant to a subcontract with' Immediately prior to the opening of the hearing,with the consent of allparties,a preheating conference was held at Jackson,Mississippi.Allparties were represented and were afforded an opportunity to participatefully therein 414DECISIONSOF NATIONALLABOR RELATIONS BOARDGulf Coast,for which services Gulf Electric hasreceived or will receive during a 12-month periodbeginning in February 1967 in excess of $100,000.At all material times, Wood Mechanical Contrac-tors,herein calledWood,and Delta Steel Com-pany, herein called Delta,have performed work atthe Tracetown project pursuant to subcontractswith Gulf Coast.Both Wood and Delta are, and atallmaterial times have been,engaged in the build-ing and construction industry.In view of the above facts,it is concluded thatGulf Coast and Gulf Electric are, and at all materialtimes have been,engaged in commerce within themeaning of Section 2(6) and(7) of the Act.II.THERESPONDENT AND ITS AGENTSThe complaint alleges,the answer admits, theBoard has found,2and it is now found that theRespondent is, and has at all material times been, alabor organization within the meaning of Section2(5) of the Act. The complaint alleges,the Respon-dent admitted at the prehearing conference, and itis found that John L.Erickson is,and at all materialtimes has been,business manager of the Respon-dent and its agent within the meaning of Section2(13) of the Act.The complaint alleges and the answer denies thatHerbert Robinson,Jeff Laird,and Richard Waltersare, and at all material times have been,authorizedpickets and agents of the Respondent within themeaning of the Act. Erickson admitted that theRespondent authorized the picketing describedhereafter, and that Robinson,Laird,and Walterswere paid by the Respondent to conduct suchpicketing.Accordingly,in agreement with the com-plaint,it is found that,at all material times, Robin-son, Laird,and Walters were agents of the Respon-dent within the meaning of the Act.3111.THE UNFAIR LABOR PRACTICESA. EventsThe complaint alleges,the answer admits, and itis found that,at all material times,the Respondentwas engaged in a labor dispute with Gulf Electric. Ithad no labor dispute with Gulf Coast or any em-ployers engaged in work at the Tracetown projectother than Gulf Electric.On February 28, 1967, the Respondent beganpicketing the only entrance to the Tracetown pro-ject.The picket bore a sign reading:NO DISPUTE WITHANY OTHER EMPLOYERI.B.E.W. LOCAL 480PROTESTSSUB STANDARDWAGES ANDCONDITIONSOFGULF ELECTRIC CONSTR.CO., INC.ELECTRICAL CONTR.NO DISPUTE WITHANY OTHER EMPLOYERSome employees of neutral subcontractors, in-cluding someofWood'semployees,refused tocross the picket line.Other employees crossed thepicket line and went to work inside the Tracetownproject.On either March 15 or March 304 Gulf Coastopened a new"south gate"to the Tracetown pro-ject.It bore a sign reading:South gate.Gulf Electric Construction Com-pany,Inc.This entrance reserved for em-ployees of,and carriers of suppliers makingdeliveries to, Gulf Electric Construction Com-pany, Inc.At the same time,a sign was placed over theoriginal gate which read:North gate.This entrance reserved for em-ployees of,and carriers and suppliers makingdeliveries to [here some names were listed.]Employees of carriers and suppliers makingdeliveries to Gulf Electric Construction Com-pany prohibited from using this gate. Em-ployees or carriers of suppliers making delive-ries to Gulf Electric Construction Companymust use south gate.There was also an arrow pointing toward the southgate. Upon the establishment of the south gate, thepicket moved from his former location to the newsouth gate.While the south gate was in existence,no picketing was conducted at the north gate. Inearly June Gulf Coast demolished the "south gate,"leaving the original gate as the sole remaining en-trance to the project.The Respondent's picket thenreturned to the position he had occupied before the"south gate"had been opened.The picketing ceased on June 23.All in all, therewas picketing at one gate or the other continuouslyfrom February 28 until June 23,except for part ofthe day on March 22.Throughout this period theemployees of Gulf Electric continued to work atthe Tracetown project behind the picket line.B.Violation of Section 8(b)(4)(i)(B)1.Inducement and encouragementa.Contentionsof thepartiesThe complaint alleges that,since on or aboutFebruary 28, 1967, the Respondent "has induced' InternationalBrotherhood of Electrical Workers, Local 480 ( Vickers,Inc., Div. of SperryRand), 156 NLRB 629, 630.3 The complaintalleges,and the answer denies,that certain other in-dividuals were agents of the Respondent. I find it unnecessary to decidethese issues.'All dates herein refer to the year 1967 IBEW,LOCAL 480415and encouraged ...employeesof Gulf Coast,Wood Mechanical Contractors,Delta Steel Com-pany, and other persons to refuse to perform ser-vices for their respective employers and to engagein work stoppages...has picketed or caused to bepicketed the Tracetown [project],and has ordered,directed,instructed,requested,and appealed to the[said] employees...to refuse to perform servicesand to ceasework for their respective employers."The answer denies these allegations.b.From February 28 to March 15 or 30The Boardhas heldpicketing at thesecondary employer'spremisesalone isnotperse"inducementor encourage-ment"within themeaningof clause (i).Whether picketingconstitutes"inducement orencouragement" of employees of secondaryemployersto engageinwork stoppages orrefusals toperformservices is an issue to beresolved in the lightof all the evidence in aparticular case.5What is theevidence here?Duringthe period from the commencement ofthe picketing until the openingof the new "southgate,"the Respondent placed a picket atthe onlyentranceto the project thenin existence.This wasthe entrance through which employees of neutralemployers entered the jobsite.ClaytonSpillman,business representativeofLaborer's Local 747in Natchez,testified:Q. Is it customaryin this areafor one build-ing trades union to honor the other buildingtrades picket line?A. I am sure that it is.And Ericksonadmitted on cross-examination:Q. (By Mr. Darby) What was the policy thatyou thought that existed among the buildingand trades unions and their members?A. It is ...common knowledgethatmostcraftsmen that belong to the buildingtrades, orindividual craft unionsdo not cross the picketsigns if itis byanother craft,or even by theirown building and trades.The correctness of the. views thusexpressed bySpillman and Erickson is attestedto by the fact thatthe Respondent's picketing at the entrance to theTracetown project did,indeed,keepsome em-ployees ofneutral employersfrom performing workbehind the picket line.But this wasnot all.OnMarch1WalterMcCullough, a truckdriver em-ployed by Delta, arrived at the Tracetown projectwith a truckloadof steel consignedto Gulf Coast.The truck bore Delta's name on its side.Seeing twopickets at the entrance, McCullough stopped histruck, got down, and approached them on foot. Hetestified:TRIAL EXAMINER: Did you talk to both ofthem?THE WITNESS: Yes, Sir.TRIAL EXAMINER: So the three of you putyour heads together, or did you talk to themindividually?THE WITNESS: No, sir, I tried to talk to themindividually. And I just told them that-when Iwalked up there,they just told me not to crossthe picket line.[Emphasis supplied.]From this it is concluded that the Respondent'spickets,Robinson, Laird, or Walters, orally ap-pealed to McCullough, an employee of a neutralemployer making a delivery to a neutral employer,not to cross the picket line. For thesereasons, it isfound that during this period the Respondent in-duced and encouraged employees of neutral em-ployersto engage in a work stoppage.c.From early June to June 23In early June,when the new "south gate" wasdemolished,the picket returned to his original posi-tion at the only remaining entrance to the project.As they had all along, employees of neutral em-ployers, of necessity, utilized this entrance-theonly one left. Thus, as before,the picketing in-duced and encouraged these employees not to crossthe picket line. But the pickets did not only carry asign.During this period,upon instructions ofErickson, they also maintained a written record ofthe identity of individuals and the license numbersof vehicles crossing the picket line. Such recordingconstituted additional inducement and encourage-ment of employees of neutral employers not tocross the picket line .62.Objecta.Contentionsof thepartiesThe complaint alleges that "[a]n object [of theinducement and encouragement]was and is toforce or require Gulf Coast,WoodMechanicalContractors,Delta Steel Company,and other per-sons...to cease doing business with Gulf Elec-tric."In his brief,the General Counsel contends:"A brief review of ... the record as a whole willreveal a scheme on the part of[the] Respondent toforce Gulf Coast and other persons to cease doingbusiness with Gulf Electric."°Upholsterers Frame & Bedding Workers Twits City Local No. 61, af-filiatedwithUpholsterers'InternationalUnion of North America, AFL-CIO(Minneapolis HouseFurnishing Companyand L. S. Donaldson Company),132 NLRB 40,41. See alsoLocal 459,InternationalUnion of Electrical,Radio and Machine Workers, AFL-CIO (Friden, Inc and Novelty VeilingCo, Inc ),134 NLRB 598, 599But compareInternationalBrotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, Over-the-Road and City Transfer Drivers, Helpers, Dockmen and Warehousemen,Local No 41, A. F of L.,96 NLRB 957, 958, andLocal No. 25, Bakery &Confectionery WorkersInternationalUnion of America, AFL-CIO(King'sBakery,Inc.), 116 NLRB 290, 293s 1 need not,and donot, decide whether,as the General Counsel andGulf Coastcontend, such listing was engagedin evenbeforethe establish-ment of the new "south gate"Nor need I decide whether the Respondentinduced or encouragedemployees of neutral employersnot to work in theproject during the period when the separate "south gate" was in existence 416DECISIONSOF NATIONALLABOR RELATIONS BOARDThe answer denies the allegations of the com-plaint.Pointing out in its brief that"the picketingat all times was conducted in keeping with theMoore Dry Dockstandards"and that"While impor-tant,the location of the union's activities is notconclusive,"theResgondw&-eonter>ds that theGeneral Counselhas failed to prove"that the ob-jectives of Local 480 were to compel Gulf Coast tocease doing business with Gulf Electric."b.ConclusionsThe United States Court of Appeals for theSecond Circuit,speaking through Judge Moore,recently stated:In determiningthe objectives of Local 25, theBoard is entitled tolook to the totality of theunion'sconduct,and it isnot bound by theunion's signs or professedobject in picketing.[Cases cited.]The fact thatthe union mighthave had other,valid reasonsfor picketing-e.g., to enforce area standards-does not ab-solve it fromhaving an illegal objective.7Applying that principleto the instant case, therecordhereincontainsclearand convincingevidence thatan object of theRespondent's con-duct was proscribedby Section 8(b)(4)(ii)(B) ofthe Act.1.Where,as here,a common situsis involved,the BoardinMoore Dry Dock'laid down certainstandards to aid in determining whether picketing isprimaryor secondary. One standard is that picket-ing "limited to places reasonablyclose to the loca-tion of thesitus"may be considered primary. Here,however,Erickson admittedly didnotseek permis-sionfromGulfCoast to picketinsidetheTracetown project closer to the place where GulfElectric's employeeswere working. Thus, the possi-bilitythat neutralswould become involved wasenhanced.'2.The executive board of theRespondent meton March 15. The minutes of this meeting containthe followingentryunder the heading"BusinessManager reports":Our sisterlocal,No #605 has crossed ourpicket lineon the Natchez Miss.TracetownShoppingCenter job.In addition, Erickson admittedreporting to theRespondent'smembersor executive board thatmembers of the PlumbersUnion were working be-hind the picketline. (As Gulf Electric was theelec-tricalsubcontractor,these plumbers presumablyworked fora neutral employer.)This reveals theRespondent's interest in keepingemployees ofneutralemployersfromworking inside theTracetownproject.3.On the morningof March 22, at Worley'srequest,Erickson temporarily removed thepicket.That night a regular meetingof theRespondent'smembership was held.The minutes contain the fol-lowing entry:Bro. Erickson reported on results of picket onNatchez Tracetown job. WoodMechanical &Electricalhas been awarded the electricallabor on this job.Erickson admitted that he had spoken toWorley onthe telephone earlier thatday, andthat he informedthe membership at the meeting that the picket hadbeen removed.On the basis of these admissions andthe above-quoted entry in the minutes,10 it is con-cluded that Ericksontookdown the picket linetemporarily that day because he understood(rightlyormistakenly)thatGulfCoast hadawarded or would awardtoWood(a firm withwhich the Respondent had a collective-bargainingcontract)all the electrical work previously subcon-tracted toGulf Electric;in short, that Gulf Electricwould be eliminatedfrom the Tracetown project.4.On the morningof March 23BruceWorley,assistant vice presidentof Gulf Coast,J.B. Flem-ing, an officialof Gulf Electric,and Paul Gilmet,Gulf Electric'sgeneral superintendent,conferredwith EricksoninWorley'strailer.Worley, on behalfof Gulf Coast,offered:"From nowon we will paythe union wage scale to Mr. Fleming'smen.We willmaintain the working standards,whatever theyare." He asked:"would this satisfyMr. Erickson'srequirements?" Erickson was noncommittal. Flem-ing"offered to sign an agreementwithMr.Erickson,a working agreementfor that job only."Erickson declined.On March 25,in a telephoneconversation with DixonPyles,Esq., the Respon-dent's attorney,Worleyrepeatedhis offer to paythe electricians employed atthe Tracetown project"the union wage rate[and] we wouldabide by anyestablished working condition." Pyles promised "tolook into it.""Worleyheard nothing more con-cerning his offer or Fleming's. Pickets remainedpostedat the jobsitefor approximately3monthsthereafter.Thisindicates the Respondent's lack ofinterest in obtaining area wages and working condi-tionsfor Gulf Electric's employees.5.A prehearing statementgiven byErickson to aBoard agent was put into evidence. It contains thefollowing paragraph:During our conversationinWorley'straileron the morningof the 23rd,some one eitherWorley or Flemingasked me fora copy of our'N.L.R.B.v.Local 25, International Brotherhwrdof ElectricalWorkers,AFL-CIO [Emmett Electric Co. J,383 F.2d 449,453 (C.A. 2)."Sailors'Unionof the Pacific, AFL (Moore Dry Dock Company),92NLRB 547.° Teamsters Local UnionNo.408 (Chas. S. Wwxl &Co.),132 NLRB 117,125.11Erickson testified that the entry was erroneous.Ido not credit this on-corroborated testimony.11The findings regarding the March 23 meeting and the March 25telephone conversation are based upon Worley's testimony.It is foundthat,during the March 25 telephone conversation, Pyles was an agent ofthe Respondent acting within the scope of his authority to receive commu-nications from Worley regarding this labor dispute. IBEW,LOCAL 480contract so that they could look it over and seewhat the area scale and working conditionswere. I told them I would give them one. How-ever, I never did.Moreover, Erickson admitted that, before establish-ing the picket line, he had made no attempt to con-tact any official of Gulf Electric. This further un-derscores theRespondent'sapatheticattitudetoward securing standard wages and working condi-tions for employees of Gulf Electric.Itmay be that the protection and maintenance ofarea standards was one of the objects of theRespondent's conduct, but in my opinion it clearlywas not the sole object. Consideration of the fivefactors discussed above convinces me that an ob-ject of the picketing was to put pressure upon GulfCoast, a neutral, so that it would cancel its contractwith Gulf Electric, the primary employer, and thelatter firm would be banished from the Tracetownproject. Such an attempt to enmesh Gulf Coast in adispute not of its own making violates Section8(b)(4)(i)(B) of the Act.12C. Violation of Section 8(b)(4)(ii)(B)The complaint alleges that since on or aboutFebruary 28, the Respondent "has threatened,coerced, and restrained Gulf Coast, Wood, Delta,and other persons" and that an object of this con-duct "was and is to force or require Gulf Coast,WoodMechanicalContractors, Delta Steel Com-pany, and other persons ... to cease doing businesswith Gulf Electric." The answer denies these allega-tions.It is found that by picketing from February 28 toMarch 15 or 30, and from early June to June 23,which caused employees of neutrals to withholdtheir services, by appealing to McCullough not tocross the picket line, and by maintaining a writtenrecord from early June to June 23 of the identity ofindividuals and the license numbers of vehiclescrossingthepicketline,theRespondentthreatened, coerced, and restrained Gulf Coast,Wood, and Delta, all of whom were engaged incommerce or in an industry affecting commerce. 13For reasons set forth above, it is concluded that anobject of this conduct was to force or require GulfCoast to cease doingbusinesswith Gulf Electric.Accordingly, this conduct was proscribed by Sec-tion 8(b)(4)(ii)(B) of the Act."Upon the abovefindingsof fact and upon the en-tire record in this case, I make the following:isThe General Counseland Gulf Coastcontend that many other matters(including the fact that before the picket line was established Ericksonnotified officials of other unions in the Natchez areaof hisplan) prove theillegal object of the picketing However,Ibase my findingonly on the fiveenumerated factors.Ideem it unnecessary to decide whether other factsalso support the conclusion reached,as such decisions would merely be cu-mulative and would not alter the recommendationwhichImake herein.Local 171, United Brotherhood of Carpenters and Joiners of America,AFL-CIO (Joseph JBancs, d/b/aBancsFloor Covering),167 NLRB 981;andBuildingand Construction TradesCouncilof Fond du Lac County, et al.(Roger W. Peters Construction Co., Inc.),168 NLRB 606, fn. 1.CONCLUSIONS OF LAW4171.Gulf Coast Building and Supply Company,Inc.,Gulf Electric Construction Co., Inc.,WoodMechanical Contractors, and Delta Steel Companyare, and at all material times have been, engaged incommerce or in an industry affecting commercewithin themeaningof Section 2(6) and (7) of theAct.2. International Brotherhood of Electrical Wor-kers, Local 480, AFL-CIO, is, and at all materialtimeshas been, a labor organization within themeaning of Section 2(5) of the Act.3.By inducing and encouraging individuals em-ployed by persons engaged in commerce or in anindustry affecting commerce to engage in a strikeor refusal to perform services, with an object offorcing or requiring Gulf Coast Building and SupplyCompany, Inc., to cease doing business with GulfElectric Construction Co., Inc., the Respondent hasengaged in and is engagingin unfair labor practiceswithin themeaningof Section 8(b)(4)(i)(B) of theAct.4.By coercing or restraining persons engaged incommerce or in an industry affecting commerce,with an object of forcing or requiring Gulf CoastBuilding andSupply Company, Inc., to cease doingbusinesswith Gulf Electric Construction Co., Inc.,the Respondent has engaged in and isengaging inunfair labor practices within the meaning of Section8(b)(4)(ii)(B) of the Act.5.The above-described unfair labor practicestend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce,and constitute unfair labor practices affecting com-merce withinthe meaningof Section 2(6) and (7)of the Act.Upon the basis of the above findings of fact andconclusions of law, and upon the entire record inthis case, I make the following:RECOMMENDED ORDERIt is recommended that International Brother-hood of Electrical Workers,Local 480, AFL-CIO,Jackson,Mississippi,itsofficers,agents,andrepresentatives,shall:1.Cease and desist from:(a) Engaging in, or inducing or encouraging anyperson engaged in commerce or an industrustry af-fecting commerce,other than Gulf Electric Con-struction Co., Inc.,to engage in, a strike or refusalIS SeeAsbestos Workers LocalUnionNo. 16 (Cal-NevaInsulationCoin-pany), 163 NLRB 511.14The General Counsel producedevidence tending toshow that onMarch 6 Riddle andHale, masonrycontractors,entered theTracetownproject and that the pickettold them "Don't cross the picketline " In hisbrief,the GeneralCounselstates:"The evidencedoes not support the al-legation that the utterances directedtowardHale andRiddle constitute aseparate violation of Section 8(b)(4)(ii)(B)of the Act and theGeneralCounsel does not seek a finding on this basis." In view of thisstatement, Iplace no reliance on this alleged incident in concluding that the Respon-dent violated that sectionof the Act354-126 O-LT - 73 -pt. 1 - 28 418DECISIONSOF NATIONALLABOR RELATIONS BOARDin the course of their employmentto perform anyservices,where an object thereof is to force orrequire Gulf CoastBuildingand Supply Company,Inc., or any otherperson, to cease doing businesswith Gulf Electric Construction Co., Inc.(b) Threatening,coercing,or restraining anyperson engaged in commerce or an industryaffect-ing commercewhere an object thereof is to forceor require Gulf CoastBuildingand Supply Com-pany, Inc., or any other person,to cease doing busi-ness withGulf Electric Construction Co., Inc.2.Take the following affirmativeaction,which itis.found will effectuatethe policiesof the Act:(a) Post at itsbusiness officesand meeting hallsin Jackson,Mississippi,copies of the attachednoticemarked"Appendix." 15 Copies of the saidnotice,on forms provided by theRegionalDirectorforRegion 15, after being duly signed by arepresentativeof theRespondent,shall be postedby it immediatelyupon receiptthereof, and shall bemaintainedfor 60 consecutive daysthereafter, inconspicuousplaces,includingallplaceswherenoticestomembersarecustomarilyposted.Reasonable steps shallbe taken bythe Respondentto ensurethatsaid noticesare not altered, defaced,or covered by any othermaterial.(b) Sign andreturn copies of thesaid notice tothe said RegionalDirector for posting by GulfCoastBuildingand Supply Company, Inc., WoodMechanicalContractors,and Delta SteelCompany,should these companies be willing,at all placeswhere noticesto their employeesare customarilyposted.(c)Notify thesaid RegionalDirector,inwriting,within 20 daysfrom the receiptof thisDecision,what steps it hastaken to complyherewith.16"In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice. In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONALBROTHERHOODOF ELECTRICAL WORKERS, LOCAL480, AFL-CIO, AND TO EMPLOYEESOF FIRMSWORKING ON, OR DELIVERING TO, THE TRACETOWNSHOPPINGCENTER IN NATCHEZ,MISSISSIPPIPursuantto the Recommended Order of a TrialExaminerof the National LaborRelations Boardand intional LaborRelationsAct, asamended,we herebynotify you that:WE WILLNOT engagein,or induce or en-courage anyperson engaged in commerce oran industry affecting commerce,other thanGulf Electric Construction Co., Inc.,to engagein, a strike or refusal in the courseof their em-ployment to perform anyservices,where anobject thereof is to force or require Gulf CoastBuildingand Supply Company, Inc., or anyother person, to cease doing businesswith GulfElectric ConstructionCo., Inc.WE WILL NOTthreaten,coerce,or restrainany person engaged in commerce or an indus-tryaffecting commerce,where an objectthereof isto force or require Gulf Coast Build-ing and SupplyCompany, Inc., or any otherperson,to cease doing businesswith Gulf Elec-tric ConstructionCo., Inc.INTERNATIONALBROTHERHOOD OFELECTRICALWORKERS,LOCAL 480, AFL-CIO(Labor Organization)(Representative) (Title)DatedByThis noticemust remainposted for 60 consecu-tive days from the date of postingand must not bealtered,defaced, or covered by anyother material.If membersor employeeshave any question con-cerning this notice or compliancewith its provi-sions,theymaycommunicatedirectlywith theBoard's RegionalOffice, T6024 FederalBuilding(Loyola), 701 Loyola Avenue, New Orleans, Loui-siana 70113, Telephone 527-6361.